
	

114 HR 3467 IH: Together We Care Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3467
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Ms. Velázquez (for herself and Ms. Maxine Waters of California) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish a pilot program to train public housing residents as home health aides and in
			 home-based health services to enable such residents to provide covered
			 home-based health services to residents of public housing and residents of
			 federally-assisted rental housing, who are elderly and disabled, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Together We Care Act of 2015. 2.Findings and purpose (a)FindingsThe Congress finds the following:
 (1)The baby boom generation will require health care attention that will exceed the current supply of health care providers.
 (2)There is a shortage of training programs specializing in health care and long-term services that focus on home care instead of institutionalized care.
 (3)Although the need for home-based health services transcends all income levels, the availability of such services is more limited for residents of public housing.
 (4)Estimates indicate that there are 39.8 million caregivers in the United States providing unpaid care to at least one adult.
 (5)Of working persons providing unpaid care, 6 out of every 10 have had to make adjustments to work schedules or leave employment.
 (6)Many low-income families in the United States are placed in an untenable position of choosing between work and caregiving responsibilities at home.
 (7)Many residents of public housing in the United States are aging and in need of care. (8)The Department of Housing and Urban Development estimates the percentage of households assisted by the Department that are elderly households is 33 percent.
 (9)Households that include a member who is a person with disabilities comprise 21 percent of households living in public housing.
 (10)New service programs are needed to provide home-based health services to residents of public housing and to provide job training and job placement for persons receiving assistance from the Department of Housing and Urban Development needing employment.
 (11)The Department of Housing and Urban Development should establish a home-based health services pilot program to meet the challenges of the increasing number of elderly persons and persons with disabilities in public housing, which would simultaneously create an opportunity to train job seekers in a trade that provides home-based health services.
 (b)PurposesThe purposes of this Act are— (1)to give flexibility to the Department of Housing and Urban Development and other entities to establish training programs in home-based health services for public housing residents; and
 (2)to provide needed home care options to elderly and disabled public housing residents (including elderly and disabled veterans who are public housing residents) and elderly and disabled residents of federally-assisted rental housing to allow them to remain in their homes and their communities.
 3.Pilot grant program to train public housing residents to provide covered home-based health servicesSection 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at the end the following new subsections:
			
				(f)Pilot grant program To train public housing residents To provide covered home-Based health services
 (1)Establishment of pilot grant programThe Secretary, in consultation with the Secretary of Health and Human Services, shall establish a competitive grant program to make grants to eligible entities under paragraph (2) for use for the training of public housing residents as home health aides and as providers of home-based health services (including as personal and home care aides) to enable such residents to provide covered home-based health services to—
 (A)residents of public housing who are elderly or disabled, or both (including elderly and disabled veterans who are residents of public housing); and
 (B)subject to the criteria set forth pursuant to paragraph (3), residents of federally-assisted rental housing who are elderly or disabled, or both.
 (2)Eligible EntitiesA grant under this subsection may be made only to an entity that— (A)is a public housing agency or other unit of State or local government (including an agency of such unit), community health center, home care provider organization, faith-based organization, labor organization, or other organization determined to be qualified by the Secretary; and
 (B)demonstrates to the satisfaction of the Secretary that it has established, or provides such assurances that it will establish, an employment training program to train public housing residents to provide covered home-based health services that complies with regulations that the Secretary shall issue.
 (3)Residents of federally-assisted rental housingThe Secretary may set forth criteria under which an entity receiving funding under this subsection may train public housing residents to provide covered home-based health services to elderly and disabled residents of federally-assisted rental housing.
 (4)ApplicationTo be eligible for a grant under this subsection an eligible entity under paragraph (2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require.
					(5)Competitive grant awards
 (A)General criteria for selectionThe Secretary shall establish policies and procedures for reviewing and approving funding for eligible entities through a competitive process taking into consideration—
 (i)with respect to the service area in which public housing residents trained under an employment training program described in paragraph (2)(B) will provide covered home-based health services—
 (I)the percentage of residents age 62 and older; (II)the percentage of disabled residents; and
 (III)the percentage of unemployed or underemployed residents; (ii)the ability of an eligible entity to provide training that leads to the provision of quality care;
 (iii)the record of the quality of care of an eligible entity; and (iv)such other criteria as determined by the Secretary.
 (B)Geographic considerationIn awarding grants, the Secretary shall consider a geographic mix of a variety of eligible entities so that the grant program will include at least—
 (i)one employment training program described in paragraph (2)(B) that primarily serves an urban population;
 (ii)one employment training program described in paragraph (2)(B) that primarily serves a rural population;
 (iii)one employment training program described in paragraph (2)(B) that primarily serves an Indian population; and
 (iv)one employment training program described in paragraph (2)(B) that primarily serves a population in the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.
 (6)Use of grant fundsAn entity receiving funding under this subsection may use such funds— (A)to establish (or maintain) and carry out an employment training program to train public housing residents to provide covered home-based health care services to elderly and disabled public housing residents and elderly and disabled residents of federally-assisted rental housing;
 (B)for the transportation expenses of public housing residents in training under such an employment training program;
 (C)for the child care expenses of public housing residents in training under such an employment training program;
 (D)for the administrative expenses of carrying out such an employment training program; and (E)for any other activity the Secretary determines appropriate.
 (7)Report to CongressNot later than 24 months after the date of the enactment of the Together We Care Act of 2015, the Secretary shall submit to the Congress a report on the use and impact of the grant program established by this subsection. The report shall include—
 (A)a review of the effectiveness of the program in— (i)providing jobs for public housing residents;
 (ii)meeting the unmet health and long-term care needs of elderly and disabled residents of public housing and elderly and disabled residents of federally-assisted rental housing; and
 (iii)enabling the provision of quality care; and (B)any recommendations the Secretary determines appropriate regarding the grant program.
 (8)DefinitionsAs used in this subsection, subsection (g), and subsection (h): (A)Home-based health servicesThe term home-based health services means health care and long-term services provided to an individual in a place of residence used as such individual’s home and includes—
 (i)home health services described in section 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)); (ii)personal care services described in section 1905(a)(24) of such Act (42 U.S.C. 1396d(a)(24)); and
 (iii)home-based services which may be covered under a waiver under subsection (c) or (d) of section 1915 of such Act (42 U.S.C. 1396n).
 (B)Home health aideThe term home health aide has the meaning given the term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C. 1395bbb(a)(3)(E)).
 (C)CoveredThe term covered means, with respect to home-based health services, such services— (i)for which medical assistance is available under a State plan under title XIX of the Social Security Act; or
 (ii)for which financial assistance is available under subsection (g) of this section. (D)Federally-assisted rental housingThe term federally-assisted rental housing means—
 (i)housing assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (ii)housing assisted under section 515 of the Housing Act of 1949 (42 U.S.C. 1485);
 (iii)housing assisted under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) (including project-based and tenant-based assistance);
 (iv)housing assisted under the block grant program under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.);
 (v)housing financed by a mortgage insured under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) or held by the Secretary, a State, or State agency;
 (vi)housing assisted under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); and
 (vii)housing assisted under any program under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.).
 (9)Inapplicability of previous subsectionsSubsections (a) through (e) shall not apply to this subsection, subsection (g), and subsection (h). (10)Rule of constructionThis subsection and subsection (g) may not be construed as affecting any requirement under State law for training, licensure, or any other certification as a home health aide or as a provider of any home-based health service under this subsection and subsection (g).
 (11)RegulationsNot later than 6 months after the date of enactment of the Together We Care Act of 2015, the Secretary shall issue regulations to carry out this subsection.
 (12)Authorization of AppropriationsThere are authorized to be appropriated $2,500,000 for each of the fiscal years 2016, 2017, and 2018, for grants under this subsection.
					(g)Financial assistance for home-Based health services in certain jurisdictions
 (1)Financial assistanceThe Secretary, in consultation with the Secretary of Health and Human Services, may provide financial assistance under this subsection to entities receiving grant funds under the pilot program established under subsection (f) that provide training for public housing residents as home health aides and as providers of home-based health services and provide (or pay for) such services for use only for their costs in providing (or paying for) such services to—
 (A)residents of public housing who are elderly or disabled, or both (including elderly or disabled veterans who are residents of public housing); or
 (B)at the discretion of the Secretary, residents of federally-assisted rental housing who are elderly or disabled, or both.
						(2)Requirements
 (A)LocationAssistance under paragraph (1) may be provided only for services furnished in locations in which medical assistance for home-based health services is not available under a State plan under title XIX of the Social Security Act.
 (B)Trained public housing residentsAssistance under paragraph (1) may be used only for costs of services described in paragraph (1) that are provided by public housing residents trained by an entity receiving grant funds under the pilot program established under subsection (f).
 (3)EligibilityTo be eligible for financial assistance under this subsection an entity shall— (A)provide such assurances as the Secretary shall require that it will use the funds only as provided in paragraphs (1) and (2);
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary requires; and
 (C)comply with such other terms and conditions as the Secretary shall establish to carry out this subsection.
 (4)Authorization of appropriationsThere are authorized to be appropriated $2,500,000 for each of the fiscal years 2016, 2017, and 2018, for financial assistance under this subsection.
 (h)Impact of Income on Eligibility for Housing BenefitsFor any resident of public housing who is trained as a home health aide or as a provider of home-based health services pursuant to the program under subsection (f), any income received by such resident for providing covered home-based health services shall apply towards eligibility for benefits under Federal housing programs as follows:
 (1)No income received shall apply for the 12 months after the completion of the training of such resident.
 (2)25 percent of income received shall apply for the period that is 12 to 24 months after the completion of the training of such resident.
 (3)50 percent of income received shall apply for the period that is 24 to 36 months after the completion of the training of such resident.
 (4)100 percent of income received shall apply for any period that begins after 36 months after the completion of the training of such resident.. 
		
